
	
		I
		111th CONGRESS
		1st Session
		H. R. 1294
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Ryan of Wisconsin
			 (for himself and Mr. Kirk) introduced
			 the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget and Impoundment Control
		  Act of 1974 to provide for the expedited consideration of certain proposed
		  rescissions of budget authority.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Accountability and
			 Line-Item Veto Act of 2009.
		2.Legislative line
			 item veto
			(a)In
			 GeneralTitle X of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking all of part B
			 (except for sections 1016 and 1013, which are redesignated as sections 1019 and
			 1020, respectively) and part C and inserting the following:
				
					BLegislative
				Line-Item Veto
						1011.Line item veto authority(a)Proposed
				cancellationsWithin 30
				calendar days after the enactment of any bill or joint resolution containing
				any congressional earmark or providing any limited tariff benefit or targeted
				tax benefit, the President may propose, in the manner provided in subsection
				(b), the repeal of the congressional earmark or the cancellation of any limited
				tariff benefit or targeted tax benefit. If the 30 calendar-day period expires
				during a period where either House of Congress stands adjourned sine die at the
				end of Congress or for a period greater than 30 calendar days, the President
				may propose a cancellation under this section and transmit a special message
				under subsection (b) on the first calendar day of session following such a
				period of adjournment.
							(b)Transmittal of
				Special Message
								(1)Special
				message
									(A)In
				generalThe President may transmit to the Congress a special
				message proposing to repeal any congressional earmarks or to cancel any limited
				tariff benefits or targeted tax benefits.
									(B)Contents of
				special messageEach special message shall specify, with respect
				to the congressional earmarks, limited tariff benefits, or targeted tax
				benefits to be repealed or canceled—
										(i)the congressional
				earmark that the President proposes to repeal or the limited tariff benefit or
				the targeted tax benefit that the President proposes be canceled;
										(ii)the specific
				project or governmental functions involved;
										(iii)the reasons why
				such congressional earmark should be repealed or such limited tariff benefit or
				targeted tax benefit should be canceled;
										(iv)to the maximum
				extent practicable, the estimated fiscal, economic, and budgetary effect
				(including the effect on outlays and receipts in each fiscal year) of the
				proposed repeal or cancellation;
										(v)to
				the maximum extent practicable, all facts, circumstances, and considerations
				relating to or bearing upon the proposed repeal or cancellation and the
				decision to propose the repeal or cancellation, and the estimated effect of the
				proposed repeal or cancellation upon the objects, purposes, or programs for
				which the congressional earmark, limited tariff benefit, or the targeted tax
				benefit is provided;
										(vi)a
				numbered list of repeals and cancellations to be included in an approval bill
				that, if enacted, would repeal congressional earmarks and cancel limited tariff
				benefits or targeted tax benefits proposed in that special message; and
										(vii)if the special
				message is transmitted subsequent to or at the same time as another special
				message, a detailed explanation why the proposed repeals or cancellations are
				not substantially similar to any other proposed repeal or cancellation in such
				other message.
										(C)Duplicative
				proposals prohibitedThe President may not propose to repeal or
				cancel the same or substantially similar congressional earmark, limited tariff
				benefit, or targeted tax benefit more than one time under this Act.
									(D)Maximum number
				of special messagesThe President may not transmit to the
				Congress more than one special message under this subsection related to any
				bill or joint resolution described in subsection (a), but may transmit not more
				than 2 special messages for any omnibus budget reconciliation or appropriation
				measure.
									(2)Enactment of
				approval bill
									(A)Deficit
				reductionCongressional earmarks, limited tariff benefits, or
				targeted tax benefits which are repealed or canceled pursuant to enactment of a
				bill as provided under this section shall be dedicated only to reducing the
				deficit or increasing the surplus.
									(B)Adjustment of
				levels in the concurrent resolution on the budgetNot later than
				5 days after the date of enactment of an approval bill as provided under this
				section, the chairs of the Committees on the Budget of the Senate and the House
				of Representatives shall revise allocations and aggregates and other
				appropriate levels under the appropriate concurrent resolution on the budget to
				reflect the repeal or cancellation, and the applicable committees shall report
				revised suballocations pursuant to section 302(b), as appropriate.
									(C)Adjustments to
				statutory limitsAfter enactment of an approval bill as provided
				under this section, the Office of Management and Budget shall revise applicable
				limits under the Balanced Budget and Emergency Deficit Control Act of 1985, as
				appropriate.
									(D)Trust funds and
				special fundsNotwithstanding subparagraph (A), nothing in this
				part shall be construed to require or allow the deposit of amounts derived from
				a trust fund or special fund which are canceled pursuant to enactment of a bill
				as provided under this section to any other fund.
									1012.Procedures for expedited
		  consideration(a)Expedited
				Consideration
								(1)In
				generalThe majority leader or minority leader of each House or
				his designee shall (by request) introduce an approval bill as defined in
				section 1017 not later than the third day of session of that House after the
				date of receipt of a special message transmitted to the Congress under section
				1011(b). If the bill is not introduced as provided in the preceding sentence in
				either House, then, on the fourth day of session of that House after the date
				of receipt of the special message, any Member of that House may introduce the
				bill.
								(2)Consideration in
				the house of representatives
									(A)Referral and
				reportingAny committee of the House of Representatives to which
				an approval bill is referred shall report it to the House without amendment not
				later than the seventh legislative day after the date of its introduction. If a
				committee fails to report the bill within that period or the House has adopted
				a concurrent resolution providing for adjournment sine die at the end of a
				Congress, such committee shall be automatically discharged from further
				consideration of the bill and it shall be placed on the appropriate
				calendar.
									(B)Proceeding to
				considerationAfter an approval bill is reported by or discharged
				from committee or the House has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, it shall be in order to move to
				proceed to consider the approval bill in the House. Such a motion shall be in
				order only at a time designated by the Speaker in the legislative schedule
				within two legislative days after the day on which the proponent announces his
				intention to offer the motion. Such a motion shall not be in order after the
				House has disposed of a motion to proceed with respect to that special message.
				The previous question shall be considered as ordered on the motion to its
				adoption without intervening motion. A motion to reconsider the vote by which
				the motion is disposed of shall not be in order.
									(C)ConsiderationThe
				approval bill shall be considered as read. All points of order against an
				approval bill and against its consideration are waived. The previous question
				shall be considered as ordered on an approval bill to its passage without
				intervening motion except five hours of debate equally divided and controlled
				by the proponent and an opponent and one motion to limit debate on the bill. A
				motion to reconsider the vote on passage of the bill shall not be in
				order.
									(D)Senate
				billAn approval bill received from the Senate shall not be
				referred to committee.
									(3)Consideration in
				the senate
									(A)Referral and
				reportingAny committee of the Senate to which an approval bill
				is referred shall report it to the Senate without amendment not later than the
				seventh legislative day after the date of its introduction. If a committee
				fails to report the bill within that period or the Senate has adopted a
				concurrent resolution providing for adjournment sine die at the end of a
				Congress, such committee shall be automatically discharged from further
				consideration of the bill and it shall be placed on the appropriate
				calendar.
									(B)Motion to
				proceed to considerationAfter an approval bill is reported by or
				discharged from committee or the Senate has adopted a concurrent resolution
				providing for adjournment sine die at the end of a Congress, it shall be in
				order to move to proceed to consider the approval bill in the Senate. A motion
				to proceed to the consideration of a bill under this subsection in the Senate
				shall not be debatable. It shall not be in order to move to reconsider the vote
				by which the motion to proceed is agreed to or disagreed to.
									(C)Limits on
				debateDebate in the Senate on a bill under this subsection, and
				all debatable motions and appeals in connection therewith (including debate
				pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and
				controlled in the usual form.
									(D)AppealsDebate
				in the Senate on any debatable motion or appeal in connection with a bill under
				this subsection shall be limited to not more than 1 hour, to be equally divided
				and controlled in the usual form.
									(E)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
									(F)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
									(G)Consideration of
				the house bill
										(i)In
				generalIf the Senate has received the House companion bill to
				the bill introduced in the Senate prior to a vote under subparagraph (C), then
				the Senate may consider, and the vote under subparagraph (C) may occur on, the
				House companion bill.
										(ii)Procedure after
				vote on senate billIf the Senate votes, pursuant to subparagraph
				(C), on the bill introduced in the Senate, then immediately following that
				vote, or upon receipt of the House companion bill, the House bill shall be
				deemed to be considered, read the third time, and the vote on passage of the
				Senate bill shall be considered to be the vote on the bill received from the
				House.
										(b)Amendments
				ProhibitedNo amendment to,
				or motion to strike a provision from, a bill considered under this section
				shall be in order in either the Senate or the House of Representatives.
							1013.Presidential deferral
		  authority(a)Temporary Presidential
				Authority To Withhold Congressional Earmarks
								(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				direct that any congressional earmark to be repealed in that special message
				shall not be made available for obligation for a period of 45 calendar days of
				continuous session of the Congress after the date on which the President
				transmits the special message to the Congress.
								(2)Early
				availabilityThe President shall make any congressional earmark
				deferred pursuant to paragraph (1) available at a time earlier than the time
				specified by the President if the President determines that continuation of the
				deferral would not further the purposes of this Act.
								(b)Temporary
				presidential authority To suspend a limited tariff benefit
								(1)In
				generalAt the same time as
				the President transmits to the Congress a special message pursuant to section
				1011(b), the President may suspend the implementation of any limited tariff
				benefit proposed to be canceled in that special message for a period of 45
				calendar days of continuous session of the Congress after the date on which the
				President transmits the special message to the Congress.
								(2)Early
				availabilityThe President shall terminate the suspension of any
				limited tariff benefit at a time earlier than the time specified by the
				President if the President determines that continuation of the suspension would
				not further the purposes of this Act.
								(c)Temporary
				Presidential Authority To Suspend a Targeted Tax Benefit
								(1)In
				generalAt the same time as
				the President transmits to the Congress a special message pursuant to section
				1011(b), the President may suspend the implementation of any targeted tax
				benefit proposed to be repealed in that special message for a period of 45
				calendar days of continuous session of the Congress after the date on which the
				President transmits the special message to the Congress.
								(2)Early
				availabilityThe President shall terminate the suspension of any
				targeted tax benefit at a time earlier than the time specified by the President
				if the President determines that continuation of the suspension would not
				further the purposes of this Act.
								1014.Identification of targeted tax
		  benefits(a)StatementThe
				chairman of the Committee on Ways and Means of the House of Representatives and
				the chairman of the Committee on Finance of the Senate acting jointly
				(hereafter in this subsection referred to as the chairmen) shall
				review any revenue or reconciliation bill or joint resolution which includes
				any amendment to the Internal Revenue Code of 1986 that is being prepared for
				filing by a committee of conference of the two Houses, and shall identify
				whether such bill or joint resolution contains any targeted tax benefits. The
				chairmen shall provide to the committee of conference a statement identifying
				any such targeted tax benefits or declaring that the bill or joint resolution
				does not contain any targeted tax benefits. Any such statement shall be made
				available to any Member of Congress by the chairmen immediately upon
				request.
							(b)Statement
				Included in Legislation
								(1)In
				generalNotwithstanding any other rule of the House of
				Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the two
				Houses may include, as a separate section of such bill or joint resolution, the
				information contained in the statement of the chairmen, but only in the manner
				set forth in paragraph (2).
								(2)ApplicabilityThe
				separate section permitted under subparagraph (A) shall read as follows:
				Section 1021 of the Congressional Budget and Impoundment Control Act of
				1974 shall ______ apply to ________., with the blank spaces being
				filled in with—
									(A)in any case in
				which the chairmen identify targeted tax benefits in the statement required
				under subsection (a), the word only in the first blank space and
				a list of all of the specific provisions of the bill or joint resolution in the
				second blank space; or
									(B)in any case in
				which the chairmen declare that there are no targeted tax benefits in the
				statement required under subsection (a), the word not in the
				first blank space and the phrase any provision of this Act in
				the second blank space.
									(c)Identification
				in Revenue EstimateWith respect to any revenue or reconciliation
				bill or joint resolution with respect to which the chairmen provide a statement
				under subsection (a), the Joint Committee on Taxation shall—
								(1)in the case of a
				statement described in subsection (b)(2)(A), list the targeted tax benefits in
				any revenue estimate prepared by the Joint Committee on Taxation for any
				conference report which accompanies such bill or joint resolution, or
								(2)in the case of a
				statement described in 13 subsection (b)(2)(B), indicate in such revenue
				estimate that no provision in such bill or joint resolution has been identified
				as a targeted tax benefit.
								(d)President’s
				AuthorityIf any revenue or reconciliation bill or joint
				resolution is signed into law—
								(1)with a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section only with respect to any targeted tax benefit
				in that law, if any, identified in such separate section; or
								(2)without a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section with respect to any targeted tax benefit in
				that law.
								1015.Treatment of
		  cancellationsThe repeal of any congressional earmark or
				cancellation of any limited tariff benefit or targeted tax benefit shall take
				effect only upon enactment of the applicable approval bill. If an approval bill
				is not enacted into law before the end of the applicable period under section
				1013, then all proposed repeals and cancellations contained in that bill shall
				be null and void and any such congressional earmark, limited tariff benefit, or
				targeted tax benefit shall be effective as of the original date provided in the
				law to which the proposed repeals or cancellations applied.
						1016.Reports by Comptroller
		  GeneralWith respect to each special message under
				this part, the Comptroller General shall issue to the Congress a report
				determining whether any congressional earmark is not repealed or limited tariff
				benefit or targeted tax benefit continues to be suspended after the deferral
				authority set forth in section 1013 of the President has expired.
						1017.DefinitionsAs used in this part:
							(1)Appropriation
				lawThe term appropriation law means an Act referred
				to in section 105 of title 1, United States Code, including any general or
				special appropriation Act, or any Act making supplemental, deficiency, or
				continuing appropriations, that has been signed into law pursuant to Article I,
				section 7, of the Constitution of the United States.
							(2)Approval
				billThe term approval bill means a bill or joint
				resolution which only approves proposed repeals of congressional earmarks or
				cancellations of limited tariff benefits or targeted tax benefits in a special
				message transmitted by the President under this part and—
								(A)the title of which
				is as follows: A bill approving the proposed repeals and cancellations
				transmitted by the President on ___, the blank space being filled in
				with the date of transmission of the relevant special message and the public
				law number to which the message relates;
								(B)which does not
				have a preamble;
								(C)which provides
				only the following after the enacting clause: That the Congress approves
				of proposed repeals and cancellations ___, the blank space being filled
				in with a list of the repeals and cancellations contained in the President’s
				special message, as transmitted by the President in a special message on
				____, the blank space being filled in with the appropriate date,
				regarding ____., the blank space being filled in with the public
				law number to which the special message relates;
								(D)which only
				includes proposed repeals and cancellations that are estimated by CBO to meet
				the definition of congressional earmark or limited tariff benefits, or that are
				identified as targeted tax benefits pursuant to section 1014; and
								(E)if no CBO estimate
				is available, then the entire list of legislative provisions proposed by the
				President is inserted in the second blank space in subparagraph (C).
								(3)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
							(4)Cancel or
				cancellationThe terms cancel or
				cancellation means to prevent—
								(A)a limited tariff
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such limited tariff benefit is not
				implemented; or
								(B)a targeted tax
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such targeted tax benefit is not
				implemented and that any budgetary resources are appropriately canceled.
								(5)CBOThe
				term CBO means the Director of the Congressional Budget
				Office.
							(6)Congressional
				earmarkThe term
				congressional earmark means a provision or report language
				included primarily at the request of a Member, Delegate, Resident Commissioner,
				or Senator providing, authorizing or recommending a specific amount of
				discretionary budget authority, credit authority, or other spending authority
				for a contract, loan, loan guarantee, grant, loan authority, or other
				expenditure with or to an entity, or targeted to a specific State, locality or
				Congressional district, other than through a statutory or administrative
				formula-driven or competitive award process.
							(7)EntityAs
				used in paragraph (6), the term entity includes a private
				business, State, territory or locality, or Federal entity.
							(8)Limited tariff
				benefitThe term limited tariff benefit means any
				provision of law that modifies the Harmonized Tariff Schedule of the United
				States in a manner that benefits 10 or fewer entities (as defined in paragraph
				(12)(B)).
							(9)OMBThe
				term OMB means the Director of the Office of Management and
				Budget.
							(10)Omnibus
				reconciliation or appropriation measureThe term omnibus
				reconciliation or appropriation measure means—
								(A)in the case of a
				reconciliation bill, any such bill that is reported to its House by the
				Committee on the Budget; or
								(B)in the case of an
				appropriation measure, any such measure that provides appropriations for
				programs, projects, or activities falling within 2 or more section 302(b)
				suballocations.
								(11)Targeted tax
				benefit(A)The term targeted
				tax benefit means any revenue-losing provision that provides a Federal
				tax deduction, credit, exclusion, or preference to ten or fewer beneficiaries
				(determined with respect to either present law or any provision of which the
				provision is a part) under the Internal Revenue Code of 1986 in any year for
				which the provision is in effect;
								(B)for purposes of subparagraph
				(A)—
									(i)all businesses and associations
				that are members of the same controlled group of corporations (as defined in
				section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a
				single beneficiary;
									(ii)all shareholders, partners,
				members, or beneficiaries of a corporation, partnership, association, or trust
				or estate, respectively, shall be treated as a single beneficiary;
									(iii)all employees of an employer
				shall be treated as a single beneficiary;
									(iv)all qualified plans of an employer
				shall be treated as a single beneficiary;
									(v)all beneficiaries of a qualified
				plan shall be treated as a single beneficiary;
									(vi)all contributors to a charitable
				organization shall be treated as a single beneficiary;
									(vii)all holders of the same bond
				issue shall be treated as a single beneficiary; and
									(viii)if a corporation, partnership,
				association, trust or estate is the beneficiary of a provision, the
				shareholders of the corporation, the partners of the partnership, the members
				of the association, or the beneficiaries of the trust or estate shall not also
				be treated as beneficiaries of such provision;
									(C)for the purpose of this paragraph, the
				term revenue-losing provision means any provision that is
				estimated to result in a reduction in Federal tax revenues (determined with
				respect to either present law or any provision of which the provision is a
				part) for any one of the two following periods—
									(i)the first fiscal year for which the
				provision is effective; or
									(ii)the period of the 5 fiscal years
				beginning with the first fiscal year for which the provision is
				effective;
									(D)the term targeted tax
				benefit does not include any provision which applies uniformly to an
				entire industry; and
								(E)the terms used in this paragraph shall
				have the same meaning as those terms have generally in the Internal Revenue
				Code of 1986, unless otherwise expressly provided.
								1018.ExpirationThis title shall have no force or effect on
				or after December 31,
				2014.
						.
			3.Technical and
			 conforming amendments
			(a)Exercise of
			 Rulemaking PowersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
				(1)in subsection (a),
			 by striking 1017 and inserting 1012; and
				(2)in subsection (d),
			 by striking section 1017 and inserting section
			 1012.
				(b)Analysis by
			 Congressional Budget OfficeSection 402 of the Congressional
			 Budget Act of 1974 is amended by inserting (a) after
			 402. and by adding at the end the following new
			 subsection:
				
					(b)Upon the receipt
				of a special message under section 1011 proposing to repeal any congressional
				earmark, the Director of the Congressional Budget Office shall prepare an
				estimate of the savings in budget authority or outlays resulting from such
				proposed repeal relative to the most recent levels calculated consistent with
				the methodology used to calculate a baseline under section 257 of the Balanced
				Budget and Emergency Deficit Control Act of 1985 and included with a budget
				submission under section 1105(a) of title 31, United States Code, and transmit
				such estimate to the chairmen of the Committees on the Budget of the House of
				Representatives and
				Senate.
					.
			(c)Clerical
			 Amendments(1)Section 1(a) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by striking
			 the last sentence.
				(2)Section 1022(c) of such Act (as
			 redesignated) is amended is amended by striking rescinded or that is to
			 be reserved and insert canceled and by striking
			 1012 and inserting 1011.
				(3)Table of ContentsThe
			 table of contents set forth in section 1(b) of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by deleting the contents for parts B
			 and C of title X and inserting the following:
					
						
							Part B—Legislative Line-Item Veto
							Sec. 1011. Line item veto
				authority.
							Sec. 1012. Procedures for expedited
				consideration.
							Sec. 1013. Presidential deferral
				authority.
							Sec. 1014. Identification of targeted tax
				benefits.
							Sec. 1015. Treatment of
				cancellations.
							Sec. 1016. Reports by comptroller
				general.
							Sec. 1017. Definitions.
							Sec. 1018. Expiration.
							Sec. 1019. Suits by Comptroller
				General.
							Sec. 1020. Proposed Deferrals of budget
				authority.
						
						.
				(d)Effective
			 DateThe amendments made by this Act shall take effect on the
			 date of its enactment and apply only to any congressional earmark, limited
			 tariff benefit, or targeted tax benefit provided in an Act enacted on or after
			 the date of enactment of this Act.
			4.Sense of Congress
			 on abuse of proposed repeals and cancellationsIt is the sense of Congress no President or
			 any executive branch official should condition the inclusion or exclusion or
			 threaten to condition the inclusion or exclusion of any proposed repeal or
			 cancellation in any special message under this section upon any vote cast or to
			 be cast by any Member of either House of Congress.
		
